      Case: 3:20-cv-00079-NBB-JMV Doc #: 12 Filed: 06/19/20 1 of 2 PageID #: 116




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


WILLIE J. HARRIS                                                                 PLAINTIFF


VS.                                               CIVIL ACTION NO.: 3:20cv79-NBB-JMV


MARSHAL TURNER, ET AL.                                                           DEFENDANTS


                                      PROCESS ORDER

       The Court finds that process should issue for the following Corrections Corporation of

America's defendants at the Tallahatchie County Correctional Facility: Correctional Counseling

Supervisor Hampton, Unit Manager Taylor, Case Manager T. Skeen, TCCF Warden R.

Vergara, and Mailroom Supervisor Barbara Scott.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Correctional Counseling Supervisor

Hampton, Unit Manager Taylor, Case Manager T. Skeen, TCCF Warden R. Vergara, and

Mailroom Supervisor Barbara Scott, along with a copy of this order and the order permitting

the plaintiff to proceed in forma pauperis. The United States Marshal Service will serve process

upon the defendants under 28 U.S.C. § 1915(d), using good faith efforts to identify and locate the

proper person and obtain service by all approved alternative means as provided by F.R.Civ.P. 4

and Miss.R.Civ.P. 4 if service by mail is unsuccessful. If the defendants are located in another

state, the Marshal Service must obtain service by that state’s law governing service of process.

       (2)     A scheduling order will be issued once the defendants have answered; the plaintiff

may not submit any discovery requests until the scheduling order has been entered.
     Case: 3:20-cv-00079-NBB-JMV Doc #: 12 Filed: 06/19/20 2 of 2 PageID #: 117




         (3)   In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this litigation,

and the United States will have a lien against any damages or other moneys until the United States

has been fully reimbursed for those court costs, fees and expenses by payment of them into the

court.

         (4)   The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         (5)   The plaintiff’s failure to keep the court informed of his current address or to comply

with the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),

for failure to prosecute and failure to comply with an order of the court.

         SO ORDERED, this, the 19th day of June, 2020.


                                                /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
